

AMENDED AND RESTATED INDEPENDENT CONTRACTOR
CONSULTANCY AGREEMENT
 
     This Amended and Restated Independent Contractor Consultancy Agreement (the
“Agreement”) made and entered into on January 6, 2010 (the “Effective Date”), by
and between Ross Stores, Inc. (“Company”), and Norman A. Ferber, an individual
(“Contractor”), amends and restates the Independent Contractor Consultancy
Agreement entered into by Company and Contractor effective as of February 1,
2000 and amended through March 19, 2008 (the “Prior Agreement”).
 
     1. Engagement of Services. Company hereby retains Contractor to provide
consulting services in connection with the management and operation of Company’s
business.
 
     2. Compensation.
 
          2.1 Fees. Company will pay Contractor an annual fee for services
rendered in the amount of $1,100,000, payable in equal monthly installments on
or before the tenth day of each month during the Term (as defined herein).
 
          2.2 Expenses. Contractor will be reimbursed only for reasonable
expenses incurred in connection with Contractor’s performance of services to
Company under this Agreement, provided that Contractor promptly provides
documentation for expenses as Company may reasonably request.
 
          2.3 Life Insurance. Company will pay directly to Contractor the amount
necessary to cover the aggregate premium payments for the period from June 1,
2012 through January 31, 2014 (the “Remaining Insured Period”) for the existing
life insurance policy on the life of Contractor (the policy issued for the
benefit of the Norman A. Ferber and Rosine Ferber 2001 Insurance Trust or as
otherwise designated by Contractor), with a death benefit in the amount of
$2,000,000 (the “Policy”). Company acknowledges and agrees that it has paid all
applicable premiums on the Policy through June 1, 2012 and shall pay amounts
each year during the Remaining Insured Period equal to that year’s premiums on
the Policy through January 31, 2014. Each such annual premium payment by Company
shall (a) be paid no later than the last day of the calendar year in which the
premium is due, (b) not be affected by any other expenses that are eligible for
reimbursement in any year and (c) not be subject to liquidation or exchange for
another benefit. In addition to such premium payments, Company shall pay to
Contractor an amount equal to any federal, state and local income taxes imposed
on Contractor as a result of such premium payments by the Company, including the
amount of any additional taxes imposed on Contractor due to the Company’s
payment of the initial taxes imposed on Contractor, which amount will in no
event be paid later than the end of the calendar year following the calendar
year in which such taxes are paid by Contractor. Contractor shall designate the
beneficiaries of the Policy.
 

--------------------------------------------------------------------------------



     3. Independent Contractor Relationship. Contractor’s relationship with
Company is that of an independent contractor, and nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship. Contractor is not authorized to make any
representation, contract or commitment on behalf of Company unless specifically
requested or authorized in writing to do so by Company’s Chief Executive Officer
(the “CEO”). Contractor will be solely responsible for obtaining any business or
similar licenses required by any federal, state or local authority. Contractor
is solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to the performance of services and receipt of fees under
this Agreement. Contractor is solely responsible for, and must maintain adequate
records of, expenses incurred in the course of performing services under this
Agreement. No part of Contractor’s compensation will be subject to withholding
by Company for the payment of any social security, federal, state or any other
employee payroll taxes. Company will regularly report amounts paid to Contractor
by filing Form 1099-MISC with the Internal Revenue Service as required by law.
 
          3.1 Method of Performing Services; Results. In accordance with
Company’s objectives, Contractor will determine the method, details and means of
performing the services required by this Agreement. Company shall have no right
to, and shall not, control the manner or determine the method of performing
Contractor’s services. Contractor shall perform such consultancy services as
shall be reasonably requested by the CEO.
 
          3.2 Workplace, Hours and Instrumentalities. Contractor may perform the
services required by this Agreement at any place or location and at such time as
Contractor shall determine. Contractor shall provide consulting services no more
than 2-3 days per week and it is understood that Contractor will not be
available for consulting services during Contractor’s extended vacation periods.
Contractor shall provide all tools and instrumentalities, if any, required to
perform the services under this Agreement.
 
     4. Consulting Services in Connection With a Business Transaction. In
addition to the fees set forth in Section 2.1 above, upon the consummation of a
Business Transaction (as defined below) and provided that Ross’ Board of
Directors has requested that Ferber provide consulting services in connection
with any such Business Transaction, Ross shall pay to Ferber an additional lump
sum consulting fee in the amount of $1,500,000 (the “Lump Sum Fee”). Ferber
shall be entitled to payment of the Lump Sum Fee with respect to any Business
Transaction for which Ferber provided consulting services, notwithstanding that
the consummation thereof occurred after the expiration or termination of this
Agreement, which Lump Sum Fee shall be paid as soon as practicable following the
consummation of such transaction but in no event later than March 15 of the year
following the year in which such transaction is consummated. If the Lump Sum Fee
is subject to the tax imposed by Section 4999 of the Internal Revenue Code (the
“Excise Tax”), Ross shall reimburse Ferber in an amount such that, after
deduction of any Excise Tax payments paid by Ferber, and any federal, state or
local income tax and Excise Taxes paid as a result of such reimbursement, the
net funds retained by Ferber shall be equal to the Lump Sum Fee; such amount to
be reimbursed as soon as practicable after such taxes are paid but in no event
later than the end of the calendar year following the calendar year in which
such taxes are paid. For purposes of this Agreement, a “Business Transaction”
shall be deemed to have occurred if:
 
          (a) Any person or group (within the meaning of Rule 13d-3 of the rules
and regulations promulgated under the Securities Exchange Act of 1934, as
amended), shall acquire, in or a series of transactions, whether through sale of
stock or merger, ownership of stock of Company that possesses more than 30% of
the total fair market value or total voting power of the stock of Company or any
successor to Company; or
 

--------------------------------------------------------------------------------



          (b) A merger in which Company is a party, after which merger the
stockholders of Company do not retain, directly or indirectly, at least a
majority of the beneficial interest in the voting stock of the surviving
company; or
 
          (c) The sale, exchange, or transfer of all or substantially all of
Company’s assets (other than a sale, exchange, or transfer to one or more
corporations where the stockholders of Company before and after such sale,
exchange, or transfer, directly or indirectly, are the beneficial owners of at
least a majority of the voting stock of the corporation(s) to which the assets
were transferred).
 
     5. Confidentiality.
 
          5.1 Confidential Information.
 
          (a) Definition of Confidential Information. “Confidential Information”
as used in this Agreement shall mean any and all technical and non-technical
information including patent, copyright, trade secret, and proprietary
information, techniques, sketches, drawings, models, inventions, know-how,
processes, apparatus, equipment, algorithms, software programs, software source
documents, and formulae related to the current, future and proposed products and
services of Company and Company’s suppliers and customers, and includes, without
limitation, Company innovations, Company property, and Company’s information
concerning research, experimental work, development, design details and
specifications, engineering, financial information, procurement requirements,
purchasing manufacturing, customer lists, business forecasts, sales and
merchandising and marketing plans and information.
 
          (b) Nondisclosure and Nonuse Obligations. Except as permitted in this
section, Contractor shall neither use nor disclose the Confidential Information.
Contractor may use the Confidential Information solely to perform services for
the benefit of Company. Contractor agrees that Contractor shall treat all
Confidential Information of Company with the same degree of care as Contractor
accords to Contractor’s own Confidential Information, but in no case less than
reasonable care. Contractor agrees not to communicate any information to Company
in violation of the proprietary rights of any third party. Contractor will
immediately give notice to Company of any unauthorized use or disclosure of the
Confidential Information and agrees to assist Company in remedying any such
unauthorized use or disclosure.
 
          (c) Exclusions from Nondisclosure and Nonuse Obligations. Contractor’s
obligations under Section 4.1(b) with respect to any portion of the Confidential
Information shall not apply to any such portion which Contractor can
demonstrate, (i) was in the public domain at or subsequent to the time such
portion was communicated to Contractor by Company through no fault of
Contractor; (ii) was rightfully in Contractor’s possession free of any
obligation of confidence at or subsequent to the time such portion was
communicated to Contractor by Company; or (iii) was developed by Contractor
independently of and without reference to any information communicated to
Contractor by Company. A disclosure of Confidential Information by Contractor,
either (A) in response to a valid order by a court or other governmental body,
(B) otherwise required by law, or (C) necessary to establish the rights of
either party under this Agreement, shall not be considered to be a breach of
this Agreement or a waiver of confidentiality for other purposes; provided,
however, that Contractor shall provide prompt prior written notice thereof to
Company to enable Company to seek a protective order or otherwise prevent such
disclosure.
 

--------------------------------------------------------------------------------



          5.2 Ownership and Return of Company Property. All materials
(including, without limitation, documents, drawings, models, apparatus,
sketches, designs, blueprints, studies, memoranda, specifications, lists, and
all other tangible media of expression) furnished to Contractor by Company,
whether delivered to Contractor by Company or made by Contractor in the
performance of services under this Agreement (collectively, the “Company
Property”) are the sole and exclusive property of Company or Company’s suppliers
or customers, and Contractor hereby does and will assign to Company all rights,
title and interest Contractor may have or acquire in the Company Property.
Contractor agrees to keep all Company Property at Company’s or Contractor’s
premises unless otherwise permitted in writing by Company. At Company’s request
and no later than five (5) days after such request, Contractor shall destroy or
deliver to Company, at Company’s option, (a) all Company Property, (b) all
tangible media of expression in Contractor’s possession or control which
incorporate or in which are fixed any Confidential Information, and (c) written
certification of Contractor’s compliance with Contractor’s obligations under
this sentence.
 
     6. Observance of Company Rules. At all times while on Company’s premises,
Contractor will observe Company’s rules and regulations with respect to conduct,
health and safety and protection of persons and property.
 
     7. No Conflict of Interest. Contractor may perform services for any other
person or entity so long as Contractor’s performance of such services does not
interfere, or become incompatible or inconsistent with Contractor’s obligations
to, or the scope of services rendered for, Company under this Agreement.
Contractor warrants that, to the best of Contractor’s knowledge, there is no
other contract or duty on Contractor’s part that conflicts with or is
inconsistent with this Agreement. Contractor agrees that during the term of this
Agreement, Contractor shall not provide any labor, work, services or assistance
(whether as an officer, director, employee, partner, agent, owner, independent
contractor or otherwise) to Burlington Coat Factory Warehouse Corporation,
Dillard Department Stores, Inc., The Federated Stores, Filene’s Basement Corp.,
The TJX Companies, Inc., and/or the May Department Stores Company, as well as
all subsidiaries, divisions and/or the surviving entity of any of the above that
do business in the retail industry in the event of a merger or acquisition.
 
     8. Term and Termination.
 
          8.1 Term. This Agreement is effective as of the Effective Date and
will continue until January 31, 2014 (such date, the “Termination Date” and such
period, the “Term”). This Agreement is renewable upon the mutual consent of both
parties. The terms of such renewal must be in writing and signed by both Company
and Contractor.
 
          8.2 Termination of Agreement Prior to the Termination Date. Other than
as provided in Section 8.4 below, Contractor shall receive the full annual fees
specified in Section 2.1 for the duration of this Agreement or any renewal term,
regardless of whether this Agreement terminates prior to the Termination Date,
unless this Agreement is terminated by Company for Cause or by Contractor
without Good Reason. For purposes of this Agreement, “Cause” shall mean
Contractor’s breach of Section 5 or 7, and “Good Reason” shall mean Company’s
material breach of this Agreement.
 

--------------------------------------------------------------------------------



          8.3 Survival. The rights and obligations contained in Sections 4, 5
and 9 will survive any termination or expiration of this Agreement.
 
          8.4 Termination Due to Death. Except as is specifically provided in
Section 4, in the event of Contractor’s death, this Agreement will immediately
terminate and no further fees or payment will by owed by the Company to
Contractor, his heirs or assigns.
 
     9. General Provisions.
 
          9.1 Successors and Assigns. The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company. Contractor may not assign Contractor’s
rights, subcontract or otherwise delegate his obligations under this Agreement
without Company’s prior written consent. This shall not, however, prevent
Contractor from employing employees to assist in Contractor’s rendering of
services to Company under Contractor’s supervision, as deemed necessary by
Contractor.
 
          9.2 Governing Law. This Agreement shall be governed in all respects by
the laws of the United States of America and by the laws of the State of
California, as such laws are applied to agreements entered into and to be
performed entirely within California between California residents. Each of the
parties irrevocably consents to the exclusive personal jurisdiction of the
federal and state courts located in California, as applicable, for any matter
arising out of or relating to this Agreement, except that in actions seeking to
enforce any order or any judgment of such federal or state courts located in
California, such personal jurisdiction shall be nonexclusive.
 
          9.3 Severability. If any provision of this Agreement is held by a
court of law to be illegal, invalid or unenforceable, (a) that provision shall
be deemed amended to achieve as nearly as possible the same economic effect as
the original provision, and (b) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.
 
          9.4 Waiver; Amendment; Modification. No term or provision hereof will
be considered waived by the parties, and no breach excused by the parties,
unless such waiver or consent is in writing signed by that party. The waiver by
the parties of, or consent by the parties to, a breach of any provision of this
Agreement by the other party, shall not operate or be construed as a waiver of,
consent to, or excuse of any other or subsequent breach by that party. This
Agreement may only be amended or modified by a writing signed by the parties or
their authorized representatives.
 
          9.5 Entire Agreement. This Agreement constitutes the entire agreement
between the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter,
including the Prior Agreement.
 

--------------------------------------------------------------------------------



          9.6 Notices. For purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States registered mail, return receipt requested,
postage prepaid, addressed as follows:
 

       If to Contractor: Norman A. Ferber   459 Hamilton Avenue   Palo Alto, CA
94301     If to Company: Ross Stores, Inc.   4440 Rosewood Drive   Pleasanton,
CA 94588   Attn: General Counsel


          9.7 Arbitration. In the event of any dispute or claim relating to
arising out of this Agreement, all such disputes or claims shall be fully,
finally and exclusively be resolved through binding arbitration conducted by the
American Arbitration Association pursuant to its rules and procedures, with such
arbitration conducted in Alameda County, California, to the fullest extent
permitted by law; provided however that the parties shall be entitled to pursue
all provisional remedies allowed by California Code of Civil Procedure Section
1281.8.
 
     IN WITNESS WHEREOF, the parties have executed this Restated Agreement on
the date first above written.
 

Company: Contractor:    ROSS STORES, INC.   NORMAN A. FERBER       By: /s/
Michael Balmuth   /s/ Norman A. Ferber   Michael Balmuth Chairman of the Board,
Ross Stores, Inc.   Vice Chairman and CEO  


--------------------------------------------------------------------------------